DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a fibre composite material as recited in claim 14.
	The closest prior art, Grimm et al., U.S. Pre Grant Publication 2016/0257794, teaches a fibre composite comprising at least one fibre layer composed of a fibre material embedded in a matrix wherein the matrix comprises 60-95 parts by weight of an aromatic polycarbonate; 1.0 to 14.5 parts by weight of at least one cyclic phosphazene as disclosed in paragraphs 0014-0019; and 0 to 25.0 parts by weight of a phosphorus compound as defined in paragraph 0021; 0 to 30.0 parts by weight of talc; and 0.1 to 1.5 parts by weight of an anti-dripping agent. See paragraphs 0010-0030.  Grimm fails to teach or suggest a matrix composition free of an antidripping agent.
	Additionally, Applicant’s submission of the terminal disclaimer overcomes the rejection of claims 14-26 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application 16/956,528.

	In summary, claims 14-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786